Exhibit 10.1

 
JOINT VENTURE AGREEMENT
 
THIS JOINT VENTURE AGREEMENT (“Agreement”) is made as of the 13 day of February,
2012 (the “Effective Date”) between SINOHUB, INC., a Delaware corporation having
its principal place of business at 6/F, Bldg 51, Rd 5, Qiongyu Blvd., Technology
Park, Nanshan District, Shenzhen, People’s Republic of China 518057 (“SinoHub”)
and CIAO TELECOM, INC., a Nevada corporation having its principal place of
business at 1900 Powell Street, #450, Emeryville, CA 94608 (“Ciao”).  SinoHub
and Ciao are hereby collectively referred to herein as the “Joint Venturers.”
 
WHEREAS, SinoHub engages in part in the manufacture and sale of private label
mobile communication devices in developing countries;
 
WHEREAS, Ciao provides VoiP resale and other telecommunication distribution
services as well as sales contacts;
 
WHEREAS, each of SinoHub and Ciao brings substantial experience, expertise,
capacity and resources to the Joint Venture;
 
NOW, THEREFORE, in order to set forth the respective rights, interests, duties
and obligations to each other, the Joint Venturers agree as follows:
 
1.
PURPOSE AND JOINT VENTURE NAME

 
1.1           The Joint Venturers hereby enter into this Joint Venture (“Joint
Venture”) for the sole purpose of manufacturing and marketing mobile
communications devices in Brazil and possibly other countries as the parties may
be mutually agree to in writing (the “Business”).
 
1.2           The Joint Venturers shall cause to be formed a Brazilian
corporation to be named CiaoHub, SA. (“CiaoHub”) which shall be the entity to
effect the Joint Venture.
 
2.
RELATIONSHIP OF THE JOINT VENTURERS; EXCLUSIVITY

 
2.1           Nothing contained in this Agreement shall be construed to create a
partnership between the Joint Venturers or give rise to any agency relationship
except as specifically necessary and set forth in this Agreement.
 
2.2           Each Joint Venturer may identify opportunities to the Joint
Venture, and the counter-Joint Venturer may choose to participate in the pursuit
of the opportunity through the Joint Venture, or decline to participate.  If the
counter-Joint Venturer declines to participate, the identifying Joint Venturer
may then proceed to pursue the opportunity on their own, should they chose to do
so, provided that the identifying Joint Venturer will remain subject to the
terms of Section 2.4 hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           The Joint Venturers shall be joint venturers only with respect to
the Business.  Except for the obligations set forth in this agreement, no Joint
Venturer shall be liable for any debts or obligations of the other Joint
Venturer unrelated to this Joint Venture.
 
2.4           During the term of this Agreement, neither Joint Venturer shall,
directly or indirectly, either individually or as a principal, agent, partner,
shareholder, owner, trustee, beneficiary, co-venturer, distributor or consultant
on in any other capacity, participate in, become associated with, provide
assistance to, engage in or have a financial or other interest in any business,
activity or enterprise within Brazil which is competitive with CiaoHub or any of
its successors or assigns.  The ownership of less than a 1% interest in a
company whose shares are traded in a recognized stock exchange or traded in the
over-the-counter market, even though that company may be a competitor of
CiaoHub, shall not be deemed financial participation in a competitor.
 
2.5           Nothing contained in this Agreement shall create or be interpreted
or construed so as to create any permanent relationship between the Joint
Venturers or limit their respective rights to carry on their individual
businesses for their own benefit.
 
3.
INTEREST OF THE PARTIES

 
The initial owners of the outstanding shares of CiaoHub shall be as follows:
 
SHAREHOLDER
PERCENTAGE OF SHARES
SinoHub
47%
Ciao
47%
   
Henry T. Cochran
1%
   
Eugênio Santos
1%
   
Manfred J. Pfeifer
1%
   
Donald G. Thomas
1%
   
Francesco Ricciulli
1%
   
Diogo Oliveira
1%



 
No additional shares of CiaoHub shall be issued without the consent of both
Joint Venturers.
 
In the event that any additional entity is required to be formed to effectuate
the Joint Venture. the interests and shares of the Joint Venturers in and to the
assets and property of such entity, any net revenues after expenses, profits,
losses and tax benefits which may be derived from the operations of such entity
and the obligations and liabilities of each of the Joint Venturers as among
themselves in connection with the operation of such entity, and with respect to
any and all liabilities in connection therewith, shall be divided equally
between SinoHub and Ciao, provided that if applicable law requires additional
owners of such entity (or the Joint Venturers jointly determine that additional
owners are required for business purposes), such additional owners shall receive
the minimum percentage of such entity legally permitted, with the balance
divided equally between SinoHub and Ciao.
 
 
2

--------------------------------------------------------------------------------

 
 
4.
OBLIGATIONS OF THE JOINT VENTURERS

 
In connection with the funding and operation of CiaoHub and the Business, in
addition to any other responsibilities specifically set forth herein, Ciao will
have the following responsibilities on a best efforts basis (with no guarantee
or certainty of success):
 
 
·
Forming CiaoHub as soon as reasonably possible.

 
 
·
Trying to obtain initial debt financing for CiaoHub (the “Initial Debt
Financing”) on the most favorable terms possible.  Ciao and SinoHub understand
that CiaoHub’s assets including, but not limited to accounts receivable, may be
needed to secure the Initial Debt Financing and subsequent financing as
well.   Ciao will attempt to obtain Initial Debt Financing that will not require
any principal payments for the first two years following the closing of such
debt financing (the “Financing Closing Date”).  SinoHub shall assist in such
fund-raising efforts by jointly preparing a business plan with Ciao to be used
in connection with such efforts.

 
 
·
Obtaining a bank line or bank lines to fund accounts receivable at competitive
interest rates and with competitive terms.

 
 
·
Obtaining land on which to build a factory located in Brazil to be used to
manufacture mobile communications equipment which land must be obtained by a
grant of the Brazilian government or any subdivision thereof (Ciao shall not be
held in default of this Agreement if its best efforts fail to obtain such a land
grant and the Joint Venturers will discuss whether to jointly purchase land at
the lowest cost possible if no land grant is obtained).

 
 
·
Obtaining all required government permits for the construction and operation of
the Factory and any available subsidies or tax breaks relating to the
construction and operation of the Factory and generally serving as liaison to
the Brazilian government and any subdivisions thereof with respect to the Joint
Venture.  Ciao’s responsibilities hereunder shall also include, without
limitation, the preparation and filing of any reports required by such
governmental entities.

 
 
·
Organizing and completing the construction of the Factory. The Joint Venturers
agree that the Factory will be modeled after the factory operated by SinoHub in
Shenzhen China and SinoHub will provide reasonable access to said factory to any
architects or contractors engaged by CiaoHub to build the Factory. The actual
costs of constructing the Factory shall be paid from the funds raised for
CiaoHub and neither Joint Venturer shall be personally liable for the costs of
construction.

 
 
3

--------------------------------------------------------------------------------

 
 
 
·
Developing and implementing a sales and marketing strategy to sell the mobile
communications devices produced by the Factory in Brazil.

 
4.1           In connection with the funding and operation of CiaoHub and the
Business, in addition to any other responsibilities specifically set forth
herein, SinoHub will have the following responsibilities:
 
 
·
Develop and prepare a business plan and financial plan, in concert with Ciao to
be used in connection with raising capital for CiaoHub.

 
 
·
Managing the operations of the Factory on a day-to-day basis, including
selecting and managing personnel, managing production, producing quality reports
and providing for capacity planning and training.

 
 
·
Using best efforts to sell Ciao products through its sales channels provided
that nothing hereunder shall restrict SinoHub from following its ordinary course
of business.

 
5.
REPRESENTATIONS AND WARRANTIES OF SINOHUB

 
In order to induce Ciao to enter into this Agreement and to consummate the
transactions contemplated hereby, SinoHub hereby makes the following
representations and warranties to Ciao effective as of the Effective Date.
 
5.1           SinoHub is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware.  SinoHub is not in
liquidation or receivership and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted and as proposed to be conducted.
 
5.2           SinoHub has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and thereunder and
to engage in the transactions contemplated hereby and thereby.  SinoHub has
taken all requisite corporate action to make all the provisions of this
Agreement the valid and enforceable obligations they purport to be.  This
Agreement is the legal, valid and binding obligation of SinoHub, enforceable in
accordance with its terms, subject to laws of general application from time to
time in effect affecting creditors’ rights and the exercise of judicial
discretion in accordance with general equitable principles.
 
5.3           Neither the authorization, execution, delivery and performance of
this Agreement, nor the consummation of the transactions herein and therein
contemplated, nor the fulfillment of or compliance with the terms hereof and
thereof, will conflict with or result in a breach or default of any of the terms
of the Certificate of Incorporation or By-laws, or of any statute, law, rule or
regulation, or of any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority, or of any material provision of any
agreement or instrument, which is applicable to SinoHub or by which SinoHub or
any of its assets is bound, or constitute a material default thereunder, or
result in the creation or imposition of any material Lien upon any of the assets
of SinoHub.
 
 
4

--------------------------------------------------------------------------------

 
 
6.
REPRESENTATIONS AND WARRANTIES OF CIAO

 
In order to induce SinoHub to enter into this Agreement and to consummate the
transactions contemplated hereby, Ciao hereby makes the following
representations and warranties to SinoHub effective as of the Effective Date.
 
6.1           Ciao is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada.  Ciao is not in liquidation
or receivership and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted and
as proposed to be conducted.
 
6.2           Ciao has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and thereunder and to
engage in the transactions contemplated hereby and thereby.  Ciao has taken all
requisite corporate action to make all the provisions of this Agreement the
valid and enforceable obligations they purport to be.  This Agreement is the
legal, valid and binding obligation of Ciao, enforceable in accordance with its
terms, subject to laws of general application from time to time in effect
affecting creditors’ rights and the exercise of judicial discretion in
accordance with general equitable principles.
 
6.3           Neither the authorization, execution, delivery and performance of
this Agreement, nor the consummation of the transactions herein and therein
contemplated, nor the fulfillment of or compliance with the terms hereof and
thereof, will conflict with or result in a breach or default of any of the terms
of the Certificate of Incorporation or By-laws, or of any statute, law, rule or
regulation, or of any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority, or of any material provision of any
agreement or instrument, which is applicable to Ciao or by which Ciao or any of
its assets is bound, or constitute a material default thereunder, or result in
the creation or imposition of any material Lien upon any of the assets of Ciao.
 
7.
JOINT VENTURE MANAGEMENT

 
7.1           The operations and activities of CiaoHub in connection therewith,
shall be carried out under the general management and direction of a Board of
Directors (the “Board of Directors”) consisting of six members which shall be
composed of three (3) persons designated by each Joint Venturer.  Ciao shall
designate a Brazilian citizen as Chairman (initially to be Eugenio Santos) and
SinoHub may designate the Vice-Chairman (initially to be Henry Cochran).   Until
written notice of any changes is given as hereinafter provided, the directors
are as follows:
 
SinoHub:
Henry T. Cochran, Manfred J. Pfeifer, Donald G. Thomas
Ciao:
Eugênio Santos, Francesco Ricciulli, and Diogo Oliveira

 
 
5

--------------------------------------------------------------------------------

 
 
7.2           The right of a Joint Venturer to designate directors shall
terminate upon the earliest to occur of: (i) the transfer of such Joint Venturer
of all of its shares of CiaoHub, provided that such right will be transferred to
any transferee of such shares in a transfer complying with Section 16 hereunder.
and (ii) the occurrence of an Event of Bankruptcy with respect to such Joint
Venturer whereupon the directors previously designated by such Joint Venturer
shall be replaced by directors elected by the holders of a majority of the
outstanding shares of CiaoHub, provided that in the case of an Event of
Bankruptcy such majority shall be calculated by excluding the shares owned by
the Joint Venturer with respect to whom the Event of Bankruptcy has occurred and
such Joint Venturer shall not have the right to vote on election of such
directors.  For the purposes of this Agreement, an “Event of Bankruptcy” shall
mean, with respect to any person: (i) the entry of a decree or order for relief
by a court having jurisdiction in the premises in respect of such person in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or state bankruptcy, insolvency or
other similar law, appointing a receiver, liquidator, assignee, custodian,
trustee or sequestrator (or similar official) of such person or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs and the continuance of any such decree or order unstayed and in
effect for a period of 90 consecutive days; or (ii) the commencement by such
person of any proceeding seeking a decree, order, appointment or other relief
referred to in clause (i) above, the consent to the granting of such relief or
the failure to oppose the granting of such relief for a period of 30 days or
more, or the failure of such person generally to pay its debts as such debts
become due, or the taking of any action by such person in furtherance of any of
the foregoing.
 
7.3           The salaries and other compensation, if any, of each member of the
Board of Directors shall be borne by the respective Joint Venturer appointing
such member.  The initial compensation for the directors shall be US$2,500 per
meeting attended and reasonable and documented out-of-pocket expenses incurred
in traveling to and attending the meetings.
 
7.4           For any meeting of the Board of Directors, a quorum shall be
comprised of four representatives, two from each Joint Venturer.  All decisions,
determinations, approvals, consents or other actions shall be determined by vote
of the Board of Directors.
 
7.5           Regular meetings of the Board of Directors will be held at such
intervals and times as deemed appropriate by the Chairman of the Board, or the
majority of the Board in the absence of a Chairman, for the needs of the
Business and operation of the Joint Venture.  In addition, any member of the
Board may call a special meeting of the Board at any time by giving written
notice at least two (2) days prior to the meeting, unless such period of notice
is reduced or waived by representatives of both Joint Venturers.  Unless the
Chairman, or in the absence of a Chairman, a majority of the Board, shall
otherwise decide with respect to a particular meeting, meetings shall be held at
CiaoHub’s office.  The Board of Directors-shall consider any matter submitted by
any of its members.
 
7.6           A meeting may be conducted by telephone without prior notice in an
emergency, as long as representatives of both Joint Venturers are present at
such telephonic meeting and this method may also be used when such procedure
would be expedient for matters needing prompt attention as collectively
determined by the representatives of each Joint Venturer.
 
7.7           The directors may take action without a meeting by unanimous
written consent of the directors.
 
 
6

--------------------------------------------------------------------------------

 
 
7.8           The Board of Directors shall create a compensation committee,
consisting of one representative of each of the Joint Venturers, to make
recommendations as to the compensation of management of CiaoHub to the full
Board.
 
7.9           Directors may be removed solely by written instruction of the
Joint Venturer authorized to designate such directors and such Joint Venturer
shall be entitled to designate replacement directors.  In the case of directors
designated by the holders of a majority of the outstanding shares of CiaoHub,
such directors may be removed by the vote of the holders of a majority of the
outstanding shares of CiaoHub and the replacements for any such removed
directors will be designated by the vote of the holders of a majority of the
outstanding shares of CiaoHub.
 
8.
BOARD OF DIRECTORS AUTHORITY

 
8.1           The Board of Directors shall review and supervise the operation of
CiaoHub and any other matters relating to the Business.
 
8.2           The Board of Directors shall have full authority to manage the
day-to-day operations of the Business, including, without limitation, the
authority to (a) to appoint individuals to act as officers of CiaoHub and
delegate to such individuals such authority to act on behalf of CiaoHub and such
duties and functions as the Board shall determine and to pay reasonable
compensation for such officers’ services; (b) to hold and own any real and/or
personal properties in the name of CiaoHub; (c) to acquire from any person by
purchase, lease or otherwise, any real or personal property which may be
necessary, convenient or incidental to the accomplishment of the purposes of
CiaoHub; (d) to borrow money for CiaoHub from banks, other lending institutions,
any Joint Venturer, or any affiliates of a Joint Venturer on such terms as the
directors deem appropriate; and in connection therewith, to hypothecate,
encumber, and grant security interests in the assets of CiaoHub to secure
repayment of the borrowed sums and to prepay in whole or in part, refinance,
recast, increase, modify or extend any deed of trust, mortgage or other
indebtedness of CiaoHub, and, in connection therewith, to execute any
extensions, renewals or modifications of such deeds of trust or mortgages; (e)
to enter into, perform and carry out contracts of any kind necessary to, in
connection with or incidental to, the accomplishment of the purposes of CiaoHub,
which contracts may extend beyond the term of CiaoHub; (f) to employ or engage
persons, firms or companies (including any Joint Venturer or an affiliate of any
Joint Venturer) for the operation, maintenance, marketing and financing of
CiaoHub and to pay reasonable compensation for such services; (g) arrange for
prosecution: defense and settlement of any third party claim or lawsuit by or
against the Joint Venture arising out of the Business; (h) establish and
administer a special bank account for deposits to the Joint Venture and
withdrawal of expenses incurred in the operation of the Business and
disbursements of profits upon with winding up of the Joint Venture; (i) approve
all major changes in the scope of the Business; (j) approve major subcontracts;
(k) wind up the business affairs of the Joint Venture upon a vote to dissolve
CiaoHub; and (l) secure insurance and, to the extent applicable, fidelity bonds
as required for the Business.  The Joint Venturers agree that Harry Cochran will
be elected Chief Executive Officer of the Company for an initial period of not
less than 2 years beginning on the effective date.
 
 
7

--------------------------------------------------------------------------------

 
 
9.
KEY PROJECT PERSONNEL

 
Each Joint Venturer shall make available to the Joint Venture key project
personnel.  No Joint Venturer shall withdraw any key personnel from the services
in progress without reasonable prior notice of such withdrawal to the Project
Manager and to the other Joint Venturer.  Each Joint Venturer will exercise its
best efforts to replace personnel so withdrawn with personnel having experience
and qualifications commensurate with the assignment.
 
10.
JOINT VENTURE EXPENSES

 
10.1           The Joint Venturers anticipate that the costs and expenses of the
Joint Venture will be incurred directly by CiaoHub and will consist primarily of
construction costs for the manufacturing facility, salaries, fringe benefits,
applicable overhead, material, equipment, subcontracts, insurance premiums,
accounting and legal fees and other obligations and expenses necessarily and
reasonably incurred in the performance of the Business.  Costs and expenses of
each Joint Venturer chargeable to CiaoHub shall be subject to prior
determination, review and approval by the Board of Directors.
 
10.2           The Board of Directors may determine that CiaoHub may be best
served by use of employees of a Joint Venturer assigned to CiaoHub on a
temporary basis.  These employees shall at the discretion of the Board of
Directors remain employees of the Joint Venturer, as the case may be, and
CiaoHub shall be charged for these employees’ services, as determined reasonable
by the Board of Directors.  Both Joint Venturers shall maintain separate books
of account for all such employees which show actual expenses of the employees
while performing services for CiaoHub, the cost rate used to compensate the
Joint Venturer for the services provided by such employees and any other
expenses or costs relating to use of the employees or resources of the Joint
Venturer necessary to the employee’s services.
 
11.
JOINT VENTURE BANK ACCOUNT AND OPERATING FUNDS

 
11.1           The Board of Directors shall establish and administer a special
bank account in the name of the CiaoHub (“Operating Account”) in such bank as
the Board of Directors shall deem appropriate.  All capital, including capital
contributions, of CiaoHub and all funds received by CiaoHub from any source
shall be promptly deposited into the Operating Account.  All checks drawn on the
Operating Account or any other withdrawal shall require two (2) signatures, one
from a representative of each Joint Venturer.  Each Joint Venturer may designate
the person or persons who may sign on its behalf.  To the extent that the Joint
Venturers deem it prudent to facilitate the operation of the Joint Venture, the
Joint Venturers may establish Operating Accounts for the Joint Venture on terms
consistent with the Operating Accounts of CiaoHub.
 
11.2           The Board of Directors may cause funds of CiaoHub to be invested
with interest as deemed appropriate by the Board of Directors.
 
 
8

--------------------------------------------------------------------------------

 
 
11.3           The initial capital to be contributed by each stockholder of Ciao
shall be:
 
SHAREHOLDER
CAPITAL CONTRIBUTED
SinoHub
US$18,800
   
Ciao
US$18,800
   
Henry T. Cochran
US$400
   
Eugênio Santos
US$400
   
Manfred J. Pfeifer
US$400
   
Donald G. Thomas
US$400
   
Francesco Ricciulli
US$400
   
Diogo Oliveira
US$400

 
 
11.4           Neither Joint Venturer shall be required to fund the operations
of Ciao without the consent of such Joint Venturer.  Subject to the approval of
the Board of Directors, CiaoHub may borrow funds from a Joint Venturer provided
that any loans made to the Joint Venture by a Joint Venturer shall be on
commercially reasonable terms and on no less favorable terms to CiaoHub than
CiaoHub could obtain from an unaffiliated third party lender.
 
12.
BOOKS OF ACCOUNT AND INSURANCE

 
12.1           CiaoHub shall maintain the Joint Venture books of accounts,
vouchers, contracts, inventory, supplies, equipment, property and other data and
administrative records of CiaoHub and any separate records of the Joint Venture
(“Joint Venture Records”).  CiaoHub shall maintain adequate and complete Joint
Venture Records and books of account on a calendar-year basis.  CiaoHub shall
prepare and submit monthly statements, cost reports, summaries and other
financial data, in forms and at times specified by the Board of Directors. Such
shall include, but not be limited to, the preparation and submission of monthly
cost reports which shall contain the total costs incurred to date, with an
itemized breakdown of such costs in comparison with amounts budgeted for same
and specifying the percentage-of-completion for same.
 
12.2           All Joint Venture records, project records and all other
financial, technical and other original records of the Joint Venture (“Joint
Venture Records”) shall be kept and preserved by CiaoHub for such longer periods
as required by Brazilian law.  All reports prepared by CiaoHub shall be promptly
provided to SinoHub and Ciao.  All Joint Venture Records shall be available for
examination and audit by Ciao and SinoHub at all reasonable times.
 
12.3           CiaoHub shall engage an audit firm reasonably acceptable to both
of the Joint Venturers to conduct an annual audit of the financial statements of
CiaoHub.  Without limiting the foregoing, the Joint Venturers agree that Baker
Tilly and any affiliate thereof shall be mutually acceptable to the Joint
Venturers.
 
12.4           The Joint Venturers shall also cause the preparation of income
tax returns for the Joint Venture.
 
 
9

--------------------------------------------------------------------------------

 
 
12.5           The Joint Venturers, through their representatives on CiaoHub’s
Board of Directors shall determine the amount, type and limits of insurance
coverage needed to protect CiaoHub and Joint Venturers against any risk of loss
resulting from the Business.  The cost of such insurance shall be paid by
CiaoHub.  The insurers contemplated by this paragraph shall waive all rights of
subrogation against any or all of the Joint Venturers hereto or their officers,
employees, representatives, agents, parents, subsidiaries, affiliates, or surety
company or companies.
 
13.
EQUIPMENT AND KNOW-HOW FURNISHED BY EACH PARTY

 
13.1           While the Joint Venturers contemplate that the facility to be
built in Brazil to manufacture mobile communications equipment will be modeled
after the factory currently operated by SinoHub in Shenzhen, China, neither
Joint Venturer shall be required to furnish equipment, facilities, or other
resources to CiaoHub (collectively, “Equipment”).
 
13.2           To facilitate the operations of CiaoHub, each of the Joint
Ventures may from time to time permit CiaoHub to utilize certain Proprietary
Information (as defined herein) of such Joint Venturer.  Unless otherwise
expressly provided in writing by the Joint Venturer providing such Proprietary
Information, such information shall remain the property of such Joint Venturer
and the rights of CiaoHub to use such information shall terminate upon the
dissolution of CiaoHub or a change of control of CiaoHub pursuant to which the
Joint Venturers collectively own less than a majority of the voting securities
of CiaoHub, any successor thereto or any company purchasing substantially all of
CiaoHub’s assets.   In the event that Ciao should purchase or otherwise be
assigned all of SinoHub’s equity interest in CiaoHub, SinoHub shall grant
CiaoHub a nonexclusive, nontransferable, irrevocable, perpetual, paid-up,
royalty-free license to use SinoHub’s Proprietary Information used in then
existing production facilities in Brazil solely for the purpose of the continued
operation of such then existing production facilities and for no other purpose
whatsoever.  In the event that SinoHub should purchase or otherwise be assigned
all of Ciao’s equity interest in CiaoHub, Ciao shall grant CiaoHub a
nonexclusive, nontransferable, irrevocable, perpetual, paid-up, royalty-free
license to use Ciao’s Proprietary Information used in then existing marketing
efforts for the marketing and sale of products produced in the facilities in
Brazil (including but not limited to customer contacts and other marketing
information and goodwill) solely for the purpose of the continued marketing and
sales of such products and for no other purpose whatsoever.
 
14.
DISTRIBUTION OF PROFITS OR LOSSES AND ASSETS

 
14.1           As soon as reasonably practical after the dissolution of CiaoHub,
the capital contributions (if any) and any other working funds of the Joint
Venturers and the assets and profits of the Joint Venture, shall be used to pay
all outstanding obligations and other indebtedness of CiaoHub.  Sufficient
reserves shall be established for known or reasonably anticipated contingencies
not theretofore discharged.  Thereafter, any funds remaining in the bank account
of CiaoHub, or which shall be received by or for the account of CiaoHub or which
shall become available in any manner for distribution, shall be distributed to
the Joint Venturers and other stockholders of CiaoHub in proportion to their
respective share ownership in CiaoHub. When funds set aside as reserves are no
longer required for such purposes then such funds shall be similarly
distributed.
 
 
10

--------------------------------------------------------------------------------

 
 
14.2           Prior to the dissolution of CiaoHub, the Board of Directors will
cause to be distributed on a quarterly basis to the Joint Venturers and other
stockholders of CiaoHub in proportion to their respective share ownership in the
CiaoHub all profits generated by CiaoHub in excess of what the Board determines
is reasonably necessary to retain for working capital and repayment of
outstanding indebtedness.  At a minimum, CiaoHub shall distribute to the Joint
Ventures sufficient funds to pay any tax liability resulting from their
ownership of CiaoHub shares.
 
14.3           Upon dissolution of CiaoHub, Equipment and other property shall
be disposed of and the values obtained shall be included in the funds to be used
to pay obligations and distributed in accordance with this Section.
 
15.
LIMITATION OF LIABILITY

 
15.1           Except as otherwise provided by applicable law, the debts,
obligations and liabilities of the Joint Venture, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Joint Venture, and no Joint Venturer shall be obligated personally for any such
debt, obligation or liability of the Joint Venture solely by reason of being a
Joint Venturer.
 
15.2           In no event shall any Joint Venturer be liable to any other Joint
Venturer or the Joint Venture, in contract, tort or otherwise (including
negligence, warranty and strict liability) for any special, indirect or
consequential damages including, without limitation, loss of revenues or
profits, cost of capital, loss of goodwill or similar damages.
 
15.3           The Joint Ventures agree that the debts, obligations and
liabilities of CiaoHub, whether arising in contract, tort or otherwise, shall,
to the fullest extent permitted under applicable law, be solely the debts,
obligations and liabilities of CiaoHub, and that no stockholder of CiaoHub shall
be obligated personally for any such debt, obligation or liability of CiaoHub
solely by reason of being a stockholder of CiaoHub.
 
16.
SUBCONTRACTING AND ASSIGNMENT; RIGHT OF FIRST REFUSAL

 
16.1           The Joint Venturers contemplate that, unless otherwise determined
by the Board of Directors, all subcontracts and other agreements with respect to
the services to be performed in connection with the Business shall be executed
in the name of CiaoHub.
 
16.2           Neither this Agreement nor any interest nor obligation of any
Joint Venturer herein, including any interest in funds belonging to or which may
accrue to the Joint Venture, or any interest in any bank account of the Joint
Venture, or in any property of any kind employed or used in connection with the
Joint Venture, may be assigned, pledged, transferred, borrowed, subcontracted or
hypothecated by any Joint Venturer without the prior written consent of the
other Joint Venturer.  No Joint Venturer may voluntarily transfer any shares of
CiaoHub except in compliance with the terms of this Section 16.
 
16.3           No Joint Venturer shall sell, assign, transfer or otherwise
voluntarily alienate or dispose of any shares of CiaoHub (each such transaction,
an “Assignment”) if in the good faith determination of the other Joint Venturer
such Assignment either (i) would cause or constitute a breach of any agreement
then binding upon CiaoHub or of any laws, rules, regulations or orders then
applicable to CiaoHub or (ii) would be to (a) any person which directly or
indirectly competes with CiaoHub or (b) any customer, distributor or supplier of
CiaoHub, if such other Joint Venturer should determine that such transfer would
result in such customer, distributor or supplier receiving information that
would place CiaoHub at a competitive disadvantage with respect to such customer,
distributor or supplier.
 
 
11

--------------------------------------------------------------------------------

 
 
16.4           Any Joint Venturer that intends to sell, assign, transfer or
otherwise voluntarily alienate or dispose of any shares of CiaoHub (the “Selling
Joint Venturer”) shall, prior to any such transfer, give written notice (the
“Selling Joint Venturer’s Notice”) of such intention to CiaoHub and to the other
Joint Venturer (the “Offered Joint Venturer”).  The Selling Joint Venturer’s
Notice shall include the name of the proposed transferee, the proposed purchase
price per share, the terms of payment of such purchase price and all other
matters relating to such sale and shall be accompanied by a copy of the written
offer of the proposed transferee to purchase such Shares from the Selling Joint
Venturer.  The Selling Joint Venturer’s Notice shall constitute a binding offer
by the Selling Joint Venturer to sell to the Offered Joint Venturer or any of
its designated affiliates such number of Shares (the “Offered Shares”) then
owned by the Selling Joint Venturer as are proposed to be sold in the Selling
Joint Venturer’s Notice at the monetary price per share designated in the
Selling Joint Venturer’s Notice, payable as provided in Section 16.4
hereof.  Not later than 60 days after receipt of the Selling Joint Venturer’s
Notice, the Offered Joint Venturer shall deliver written notice (the “Offered
Joint Venturer’s Notice”) to the Selling Joint Venturer and to CiaoHub stating
(i) whether such proposed transaction complies with Section 16.3 hereunder if
not previously determined by the Offering Joint Venturer and (ii) if such
transaction does comply with Section 16.3, whether the Offered Joint Venturer
has accepted the offer stated in the Selling Joint Venturer’s Notice.  The
Offered Joint Venturer may only accept the offer of the Selling Joint Venturer
in whole and may not accept such offer in part.  If the Offered Joint Venturer
accepts the offer of the Selling Joint Venturer, the Offered Joint Venturer’s
Notice shall fix a time, location and date for the closing of such purchase,
which date shall be not less than ten (10) nor more than 30 days after delivery
of the Offered Joint Venturer’s Notice.
 
16.5           The place for the closing of any purchase and sale described in
Section 16.4 shall be the principal office of CiaoHub or at such other place as
the parties shall agree.  At the closing, the Selling Joint Venturer shall
accept payment on the terms offered by the proposed transferee named in the
Selling Joint Venturer’s Notice; provided, however, that the Offered Joint
Venturer shall not be required to meet any non-monetary terms of the proposed
transfer, including, without limitation, delivery of other securities in
exchange for the shares proposed to be sold.  At the closing, the Selling Joint
Venturer shall deliver to the Offered Joint Venturers, as the case may be, in
exchange for shares purchased and sold at the closing, certificates, if any, for
the number of shares stated in the Selling Joint Venturer’s Notice, accompanied
by duly executed instruments of transfer.  Each party shall bear its own fees
and expenses incurred with respect to the closing.
 
16.6           If the Offered Joint Venturer fails to accept the offer stated in
the Selling Joint Venturer’s Notice, and the Offered Joint Venturer has
determined that such offer complies with Section 16.3 hereunder, then the
Selling Joint Venturer shall be free to sell all, but not less than all, of the
Offered Shares to the designated transferee at a price and on terms no less
favorable to the Selling Joint Venturer than described in the Selling Joint
Venturer’s Notice; provided, however, that such sale is consummated within 90
days after the giving of the Selling Joint Venturer’s Notice to the Offered
Joint Venturer.  As a condition precedent to the effectiveness of a transfer
pursuant to this Section 16.6, the proposed transferee(s) shall agree in writing
prior to such transfer to become a party to this Agreement and shall thereafter
be permitted to transfer shares only in accordance with this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
16.7           The restrictions on transfer contained in this Section 16 shall
not apply to transfers by a Joint Venturer (i) to a Person that is an
“affiliate” of a Joint Venturer, provided that the transferring Joint Venturer
remains primarily liable for the performance of all of its obligations under
this Agreement (including all obligations transferred to such affiliate) and
that no such transfer shall adversely affect in any manner any of the other
Joint Venturers, or (ii) to another Joint Venturer pursuant to the provisions of
Section 17 (in either case, a “Permitted Transferee”); provided, however, that
in any such event the Shares so transferred in the hands of such Permitted
Transferee shall remain subject to this Agreement, and such Permitted Transferee
shall so acknowledge in writing as a condition precedent to the effectiveness of
such transfer.  For purposes of this Section 16.7, an “affiliate” of a Joint
Venturer means an entity controlled, directly or indirectly, by a Joint Venturer
by means of more than fifty percent (50%) of the voting securities or the right
to elect or appoint a majority of the board of directors or corresponding
governing body of such entity.
 
17.
PUT/CALL

 
17.1           In the event that the Joint Venturers (or their respective
designees on the Board of Directors) are unable to reach agreement with respect
to any dispute between the Joint Venturers as to the operation of CiaoHub or the
Business, either Joint Venturer shall have the right to provide a written notice
(a “Put Notice”) to the other Joint Venturer indicating its intent to sell its
shares in CiaoHub to the other Joint Venturer and the price at which such Joint
Venturer is willing to sell the shares (“Sale Price”). The Joint Venturer
sending the Put Notice is referred to herein as the “Exercising Venturer,” and
the Joint Venturer receiving the Put Notice is referred to herein as the
“Electing Venturer.”  The Put Notice shall constitute an irrevocable election by
the Exercising Venturer to either sell all of its shares in CiaoHub to the
Electing Venture at the Sale Price or, if so elected by the Electing Venturer
pursuant to this Section 17, to purchase all of the shares in CiaoHub owned by
the Electing Venturer at the Sale Price.   Notwithstanding the foregoing, no
Joint Venturer may issue a Put Notice if it is in default of its obligations
under this Agreement.
 
17.2           Within sixty (60) days of receipt of the Put Notice, the Electing
Venturer shall send a written notice (the “Responsive Notice”) to the Exercising
Venturer indicating either that: (i) the Electing Venturer agrees to purchase
the CiaoHub shares owned by the Exercising Venturer or (ii) that the Electing
Venturer agrees to sell the CiaoHub shares owned by it to the Exercising Venture
and, in either case, setting a closing date for the sale of CiaoHub shares (the
“Closing Date”), which Closing Date shall be no less than sixty (60) days and no
more than  (90) days from the date of transmittal of the Responsive Notice.  The
Joint Venturers may mutually agree to an earlier or later Closing Date in
writing.
 
 
13

--------------------------------------------------------------------------------

 
 
17.3           On the Closing Date, the Joint Venturer selling its CiaoHub
shares shall deliver the certificate or certificates representing such shares
with appropriate endorsements to the Joint Venturer purchasing the shares, and
the Joint Venturer purchasing the shares shall deliver to the Joint Venturer
selling the shares the aggregate Sale Price by cash, check or wire transfer.
 
18.
DEFAULTS

 
A Joint Venturer shall be deemed to be in default of this Agreement if: (i) such
Joint Venturer shall have breached any material provision of this Agreement and
does not cure the default within sixty (60) days of written notice by the
non-defaulting Joint Venturer to the breaching Joint Venturer specifying in
reasonable detail the nature of the default   or (ii) an Event of Bankruptcy
occurs with respect to such Joint Venturer.
 
19.
NOTICES

 
Any notice which is required or permitted to be given under any provision of
this Agreement, except notices of special meetings of the Board of Directors as
provided in Section 8 of this Agreement, shall be given in writing and shall be
delivered either in person or by registered, certified mail, over night UPS or
Federal Express Delivery and shall be deemed effective if and when received by
the party to be notified at such party’s address as set forth below.  Each Joint
Venturer may, by written notice to the other Joint Venturer as provided in this
Section, change its address for receiving such notices.
 
SINOHUB:
Henry T. Cochran
CEO
SinoHub, Inc.
6/F, Bldg 51, Rd 5, Qiongyu Blvd.
Technology Park, Nanshan District
Shenzhen, People’s Republic of China 518057
86 755 2661 2106
 
Ciao:
Eugênio Santos
CEO
Ciao Telecom. Inc.
1900 Powell Street, #450
Emeryville, CA 94608
(347) 560-5040

 
20.
TERM OF THE JOINT VENTURE

 
This Agreement shall terminate upon the earliest to occur of: (i) the written
election of all of the Joint Venturers, (ii) the written election of either
Joint Venturer if CiaoHub has not closed on an Initial Debt Financing in a
principal amount of at least US$10,000,000 or other funding acceptable to both
Joint Venturers by October 1, 2012, (iii) the written election of a
Non-Defaulting Joint Venturer that has issued a Default Notice to a Defaulting
Joint Venturer if such default remains uncured for more than 60 days after such
Default Notice is issued, (iv) the dissolution of CiaoHub, (v) the occurrence of
an Event of Bankruptcy with respect
 
 
14

--------------------------------------------------------------------------------

 
 
to CiaoHub, (vi) the occurrence of  a Change of Control (as defined herein) of
CiaoHub and (vii) the Closing Date of a transaction described in Section 17
hereunder.  For the purposes of this Agreement, the term “Change of Control”
means: (i) the closing of the sale of all or substantially all of CiaoHub’s
assets as an entirety to any person or related group of persons in a single
transaction or in a series of related transactions; (ii) the merger or
consolidation of CiaoHub with or into another corporation or the merger or
consolidation of another corporation with or into CiaoHub, in either case with
the effect that immediately after such transaction the stockholders of CiaoHub
immediately prior to such transaction hold less than a majority in interest of
the total voting power of the outstanding voting securities of the entity
surviving such merger or consolidation; or (iii) the closing of a transfer of
the beneficial ownership of more than 50% of CiaoHub’s outstanding equity
securities (assuming the issuance of equity securities upon conversion or
exercise of all then exercisable conversion or purchase rights of holders of
outstanding convertible securities, options, warrants, exchange rights and other
rights to acquire such securities) to a single person or entity, or a “group”
(within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of
1934) of persons or entities, in a single transaction or a series of related
transactions; (iv) the closing of a registered public offering of the Common
Stock under the Securities Act of 1933.
 
21.
DISPUTES, GOVERNING LAW AND JURISDICTION

 
This Agreement shall be governed by and shall be construed and interpreted in
accordance with the laws in effect in the State of California and in accordance
with all applicable Federal laws.  The Joint Venturers shall, in good faith,
expend commercially reasonable efforts to resolve amicably any claim or dispute
as to any matter arising out of, or relating to this Agreement (“Dispute”).  If
the Joint Venturers are unable to resolve the Dispute then such Dispute or other
matters in question between the Joint Venturers arising out of or relating to
this Agreement, or breach thereof, shall be subject to and decided in San
Francisco, California by JAMS, a national dispute resolution provider.  Each
Joint Venturer shall bear its own costs of such arbitration.  Except for a
breach of Article 23.1 (“Confidentiality”), any judgment or award may only be
entered in any court of Brazil and enforced against the breaching Joint
Venturer’s equity interest in CiaoHub, provided that the party against whom
judgment is rendered may, in its sole discretion, elect to pay any judgment in
cash in lieu of shares in CiaoHub.
 
22.
LIMITATION OF THE RIGHTS OF OTHERS

 
Nothing in this Agreement, whether expressed or implied, shall be construed to
give any other entity or person, any legal or equitable right, remedy or claim
under or in respect of this Agreement, other than the Joint Venturers.
 
23.
MISCELLANEOUS

 
23.1           Confidentiality and Proprietary Information.  The Joint Venturers
shall exchange technical and business information and data as are required of
each to perform its part of the effort described in this Agreement.  Each party
hereto agrees to keep in confidence and to use the highest degree of care to
prevent the disclosure to third parties of all proprietary information received
from either of the Joint Venturers under this Agreement.   For purposes of this
Agreement, “Proprietary Information” shall mean customer and sales information,
technical, marketing or financial information (1) originated by or otherwise
peculiarly within the knowledge of the party, (2) currently protected against
unrestricted disclosure to others, and (3) relating to or in any- way pertaining
to the Proposal.  This Agreement is understood to pertain to materials in any
form, format, or media concerning the exchange of information between the
parties including information obtained from oral or other transitory means,
unless expressly and specifically indicated at the time of disclosure to be
non-confidential.  The Joint Venturers agree that each Joint Venturer shall
consider all information provided by the other Joint Venturer as confidential,
unless such information is already in existence as common or public knowledge,
and shall in no event disclose such information to any third party other than as
required by applicable law.
 
 
15

--------------------------------------------------------------------------------

 
 
23.2           Non-Competition.  During the term of this Agreement, and for a
period of six (6) months thereafter, neither Joint Venturer shall, directly or
indirectly, either individually or as an employee, officer, principal, agent,
partner, shareholder, owner, trustee, beneficiary, co-venturer, distributor or
consultant on in any other capacity, participate in, become associated with,
provide assistance to, engage in or have a financial or other interest in any
business, activity or enterprise engaged in the manufacture, sale or
distribution of mobile communications devices in Brazil (other than any
inventory remaining in CiaoHub upon the termination of this Agreement) which is
competitive with CiaoHub or any of its successors or assigns.  The ownership of
less than a 1% interest in a company whose shares are traded in a recognized
stock exchange or traded in the over-the-counter market, even though that
company may be a competitor, shall not be deemed financial participation in a
competitor.
 
23.3           Publicity.  Any press release or other public announcement with
respect to this Agreement, the Joint Venture, the Business or any subject matter
hereof shall be subject to the mutual agreement of the Joint Venturers, which
agreement shall not be unreasonably withheld or delayed.  Ciao acknowledges that
SinoHub is subject to certain public reporting requirements under the securities
laws of the United States which may require SinoHub to make public disclosures
in an expeditious fashion.
 
23.4           Entire Agreement.  This Agreement contains and constitutes the
entire agreement between the Joint Venturers with respect to the Joint Venture
to engage in the Business.
 
23.5           Severability of Invalid Provision.  If any provision of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect under the laws of the State of Delaware, any such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been incorporated herein and the rights of the
Joint Venturers hereto shall be construed and enforced accordingly.
 
23.6           Amendments.  This Agreement shall not be changed, amended,
modified or waived otherwise than by a written instrument signed by duly
authorized officers of all of the Joint Venturers if such approval is required.
 
23.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the Joint Venturers
that execute such counterparts, and all of which together shall constitute one
instrument.
 
 
16

--------------------------------------------------------------------------------

 
 
23.8           Force Majure.  Except for the payment of money, neither Joint
Venturer will be liable for any failure or delay in performance under this
Agreement due to fire, explosion, earthquake, storm, flood or other weather,
unavailability of necessary utilities or raw materials, war, insurrection, riot,
act of God or the public enemy, law, act, order, proclamation, decree,
regulation, ordinance, or instructions of government or other public
authorities, or any other event beyond the reasonable control of the Joint
Venturer whose performance is to be excused.
 
If, however, a Joint Venturer's performance is prevented for one hundred twenty
(120) days, then the other Joint Venturer shall be entitled to terminate this
Agreement on written notice to the Joint Venturer suffering the force majeure at
any time prior to resumption of performance by the Joint Venturer suffering the
force majeure.
 
23.9           Further Assurances.  Each Joint Venturer hereto agrees to execute
and deliver, by the proper exercise of its corporate or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Agreement.
 
[Signature page follows]
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, SINOHUB, INC. and CIAO TELECOM, INC. have caused this
Agreement to be executed by their duly authorized officers as of the date first
above written.
 

SINOHUB, INC.   CIAO TELECOM, INC.                           By:
/s/ Henry T. Cochran     
  By:
/s/ Eugênio Santos
  Name:
Henry T. Cochran
 
Name:
Eugênio Santos
  Its:
CEO
  Its: 
CEO
 

 
 
 
 
 
 
18 

--------------------------------------------------------------------------------

 

